04/20/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 06-0422


                                       PR 06-0422                                  FILED
                                                                                   APR 10 2021
                                                                                3owen Greenwood
IN THE MATTER OF THE PETITION OF                                               lerk of Supreme Coud
                                                                   ORDER°        ‘-:totp of Montona
WILLIAM N. SHEPHERD


       William N. Shepherd has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of his application for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date ofthe application for admission." Rule
IV.A.3,Rules of Admission. Shepherd passed the MPRE in 1994 when seeking admission
to the practice of law in Missouri. Shepherd was admitted to the Missouri Bar and was
thereafter admitted to the Illinois Bar by testing and the District of Columbia bar upon
motion. The petition states that Shepherd has "[Aracticed law for 23 years, without any
ethical or disciplinary issues in any jurisdiction where licensed or where admitted pro had
vice." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of William N. Shepherd to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
       DATED this ab-day of April, 2021.




                                                          Chief Justice